Citation Nr: 0802048	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-30 060	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a bilateral knee disability as 
secondary to service-connected bilateral hammertoe 
deformities has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from February 1978 to February 
1981.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2003 rating action that denied service connection 
for a bilateral knee disability as secondary to service-
connected bilateral hammertoe deformities on the grounds that 
new and material evidence to reopen the claim had not been 
received.
 

FINDINGS OF FACT

1.  The RO denied service connection for a bilateral knee 
disability as secondary to bilateral toe deformities by 
rating action of October 1994, but the appellant did not 
initiate an appeal from that determination.

2.  Additional evidence received since the October 1994 
rating action is either cumulative or redundant of evidence 
previously of record, or does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection, or raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1994 rating action denying service connection 
for a bilateral knee disability as secondary to bilateral toe 
deformities is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 20.1103 (2007).

2.  The evidence received since the October 1994 rating 
action denial is not new and material, and the criteria for 
reopening the claim for service connection for a bilateral 
knee disability as secondary to bilateral hammertoe 
deformities are not met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA and its implementing regulations essentially include, 
upon the submission of a substantially-complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing therein shall be construed to require the VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  Because, as 
explained in more detail below, the veteran has not presented 
new and material evidence to reopen the current claim, it 
does not appear that the duty to assist provisions of the 
VCAA are applicable in the instant appeal.  In any event, the 
Board has determined that all notification and development 
action needed to render a fair decision on the claim on 
appeal has been accomplished.

December 2002 pre-rating and October 2004 and August 2006 
post-rating RO letters informed the veteran of the VA's 
responsibilities to notify and assist him in his claim.  The 
2002 letter informed him of what was needed to establish 
entitlement to service connection on the basis of new and 
material evidence, and the 2006 letter informed him of what 
was needed to establish entitlement to the underlying claim 
for secondary service connection on the merits.   Thereafter, 
he was afforded opportunities to respond.  The Board thus 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

Additionally, those RO letters provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  They further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
reiterated the type of records that the VA would make 
reasonable efforts to get.  The 2004 and 2006 RO letters 
requested the veteran to furnish any evidence that he had in 
his possession that pertained to his claim.  The Board thus 
finds that these letters collectively satisfy the statutory 
and regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi,   
16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents fully meeting 
the VCAA's notice requirements were furnished to the veteran 
both prior and subsequent to the May 2003 rating action on 
appeal.  However, the Board finds that any delay in issuing 
the full 38 U.S.C.A. § 5103(a) notice prior to the rating 
action was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
his claim was fully developed and readjudicated after notice 
was provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  As indicated above, the veteran has been notified 
of what was needed to substantiate his claim, and afforded 
numerous opportunities to present information and/or evidence 
in support thereof.  As a result of RO development, 
comprehensive documentation, identified below, has been 
associated with the claims folder and considered in 
connection with the veteran's appeal.  After the October 2004 
and August 2006 RO notice letters, the RO gave the veteran 
further opportunities to furnish information and/or evidence 
pertinent to the claim before it readjudicated it in August 
2005 and February and October 2006 (as reflected in the 
Supplemental Statements of the Case).  Hence, the Board finds 
that any failure on the part of the VA in not completely 
fulfilling VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
Board finds that proper notice was furnished to the veteran 
in a March 2006 RO letter.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining all available service and extensive 
post-service VA and private medical records up to 2006.  The 
veteran was afforded comprehensive VA examinations in 
December 2004 and January 2006.  A copy of the March 2004 
Social Security Administration (SSA) decision awarding the 
veteran disability benefits from October 2000, together with 
medical records underlying that determination, are of record 
and have been considered in adjudicating this appeal.  

Significantly, the veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained, 
and the Board is aware of no circumstances in this matter 
that would put the VA on notice of the existence of any 
additional relevant evidence that, if obtained, would provide 
a basis to reopen the claim.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1996).  The record also presents no basis for 
further development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.  
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

The RO previously considered and denied the veteran's claim 
for service connection for a bilateral knee disability as 
secondary to bilateral toe deformities in October 1994.  The 
evidence considered at that time included the service medical 
records, and 1994 post-service private medical records which 
showed toe deformities of both feet and a possible bilateral 
knee disability, but contained no medical opinion indicating 
a nexus between any knee disability and the bilateral toe 
deformities.

On that record, the RO by rating action of October 1994 
denied the veteran's claim for service connection for a 
bilateral knee disability as secondary to bilateral toe 
deformities.  The veteran was notified of the October 1994 RO 
determination by letter of November 2004, but he did not 
initiate an appeal.  As such, that rating action is final as 
to the evidence then of record, and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103.
  
However, the VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The current application to reopen the claim was filed in 
August 2002.  With respect to attempts to reopen previously-
denied claims, 38 C.F.R. § 3.156(a) provides that new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

Thus, if the newly-presented evidence is not "new," the 
claim to reopen fails on that basis, and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, 
the VA must reopen the claim and evaluate the merits after 
ensuring that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial of the claim on any basis (in this case, 
the October 1994 rating action) in determining whether a 
claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 
282-3 (1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Considering the record in light of the above, the Board finds 
that none of the additional evidence added to the record 
since the RO's prior final October 1994 denial constitutes 
new and material evidence to reopen the claim for service 
connection for a bilateral knee disability as secondary to 
service-connected bilateral hammertoe deformities, in that 
there remains no competent medical evidence of a nexus 
between the current bilateral knee disability and the 
service-connected bilateral toe deformities.

The additional pertinent medical evidence added to the record 
since the final October 1994 rating action-consisting of 
numerous private and VA medical records dated from 1994 to 
2006-shows treatment and evaluation of the veteran for a 
bilateral knee disability and bilateral hammertoe 
deformities, but only continues to show no competent medical 
evidence of a nexus between the current bilateral knee 
disability and the service-connected bilateral toe 
deformities.

After December 2004 VA examination, the physician diagnosed 
bilateral foot pain with hammertoe and bunion surgeries in 
the past, and bilateral knee pain most consistent with 
patellofemoral pain (chondromalacia patellae), but opined 
that the knee condition was neither secondary to nor 
aggravated by the foot condition, observing that 
retropatellar pain was a very common, benign condition most 
associated with overuse.  

On January 2006 VA examination, another physician reviewed 
the claims folder and noted the previous 2004 examination and 
medical opinion that the veteran's bilateral knee disability 
was not related to his service-connected hammertoes.  After a 
review of the veteran's complaints and his extensive medical 
history, and current examination, the assessments were 
patellofemoral costochondromalacia (patellofemoral syndrome) 
of both knees, and painful feet following surgeries for 
hammertoes.  The physician commented that patellofemoral 
costochondromalacia was not a condition that was caused by 
abnormal gait, noting that the veteran had significant 
external deviation of the patellae bilaterally, which was an 
abnormality that developed over time because of muscle 
imbalance that had noting to do with gait.  It was this 
anatomy that the veteran had that contributed to his knee 
symptoms, and the examiner opined that it was more likely 
than not that his knee symptoms were not related to his 
service-connected hammertoes and surgery to correct that.    

On that record, the Board concludes that the additional 
evidence associated with the claims folder since the RO's 
October 1994 rating action is either cumulative or redundant 
of evidence previously of record, or does not, by itself or 
when considered with previous evidence of record, relate to 
an unestablished fact necessary to substantiate the claim for 
service connection for a bilateral knee disability as 
secondary to service-connected bilateral hammertoe 
deformities, or raise a reasonable possibility of 
substantiating the claim.  Rather, there continues to be no 
competent medical evidence of a nexus between the veteran's 
bilateral knee disability and his service-connected bilateral 
toe deformities.
  
Under these circumstances, the Board must conclude that none 
of the additional evidence added to the claims folder since 
the October 1994 RO denial constitutes new and material 
evidence to reopen the claim for service connection for a 
bilateral knee disability as secondary to service-connected 
bilateral hammertoe deformities.  Therefore, the October 1994 
rating action remains final as to that matter, and the Board 
must deny the appeal.  Since the veteran has not fulfilled 
the threshold burden of submitting new and material evidence 
to reopen the finally-disallowed claim, the "benefit-of-the-
doubt" doctrine does not apply.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).




ORDER

As new and material evidence to reopen the claim for service 
connection for a bilateral knee disability as secondary to 
service-connected bilateral hammertoe deformities has not 
been received, the appeal is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


